DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 21-38 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Rand in view of Mackay disclose an electronic device comprising: a first connector for making a removable connection with an accessory apparatus via a mating connector of the accessory apparatus; a controller for controlling data transfer via the first connector, the controller being operable in a first mode to enable transfer of analogue signals via the first connector when the accessory apparatus connected to the first connector comprises an analogue adaptor accessory having said mating connector and a jack-socket; and a socket monitoring circuit for monitoring, when the analogue adaptor accessory is connected to the first connector, whether a plug is inserted in said jack-socket; wherein, in the first mode operation, the controller is operable to establish a first signal path to a first device contact of the first connector that couples, via said mating connector of the analogue adaptor accessory, to a first socket contact of said jack socket; and wherein the socket monitoring circuit comprises: a voltage monitor configured to monitor a voltage at a monitoring node against a variable threshold, wherein, in the first mode, the monitoring node is electrically connected to a second device contact of the first connector that couples, via said mating connector of the analogue adaptor accessory, to a jack detect socket contact of said jack-socket, wherein the jack detect socket contact and said first socket contact make contact with a same plug contact of a plug when inserted into the jack-socket, and but do not expressly disclose the limitation a threshold module configured to vary said variable threshold depending on an indication of signal activity of said first signal path.
None of the prior art of record disclose in their entirety or in combination the claimed limitation “a threshold module configured to vary said variable threshold depending on an indication of signal activity of said first signal path”
Therefore, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUASSI A GANMAVO whose telephone number is (571)270-5761. The examiner can normally be reached M-F 9 AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 5712727503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KUASSI A GANMAVO/Examiner, Art Unit 2651                                                                                                                                                                                                        
/MATTHEW A EASON/Primary Examiner, Art Unit 2651